 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   DONNELL BLEDSOE,                                  No. 2:19-cv-02553-TLN-CKD

12                     Plaintiff,                      ORDER

13          v.
14   JUDGE GUILIANI, et al.,
15                     Defendants.
16

17          Plaintiff Donnell Bledsoe (“Plaintiff”), proceeding pro se, brings this civil action titled

18   “PETITION TO THE SUPREME COURT JUDICIAL MISCONDUCT OBSTRUCTION OF

19   JUSTICE HIGH CRIES AND MISDEMEANORS VIOLATION OF THE ORGANIZED

20   CRIME ACT OF (1970) RICO ACT FRAUD, BRIBERY AND ABSENCE OF

21   JURISDICTION.” The matter was referred to a United States Magistrate Judge pursuant to 28

22   U.S.C. § 636(b)(1)(B) and Local Rule 302.

23          On January 23, 2020, the magistrate judge filed findings and recommendations which

24   were served on the Plaintiff and which contained notice that any objections to the findings and

25   recommendations were to be filed within fourteen days. (ECF No. 3.) No objections were filed.

26   ///

27   ///

28   ///
                                                      1
 1          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

 2   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 3   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

 4   1983); see also 28 U.S.C. § 636(b)(1).

 5          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 6   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1. The Proposed Findings and Recommendations filed January 23, 2020 (ECF No. 3), are

 9   ADOPTED.

10          2. Plaintiff’s complaint is DISMISSED without leave to amend.

11          IT IS SO ORDERED.

12   DATED: April 7, 2020

13

14

15                                     Troy L. Nunley
                                       United States District Judge
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
